DOMINION RESOURCES, INC.
2005 INCENTIVE COMPENSATION PLAN

Effective May 1, 2005

Purpose.
To support a pay-for-performance compensation program, this Dominion Resources,
Inc. 2005 Incentive Compensation Plan (the "Plan") is the primary component that
ties compensation to the long-term performance of Dominion Resources, Inc. The
Plan seeks to further the long-term stability and financial success of Dominion
Resources, Inc. by attracting and retaining employees through the use of cash
and stock incentives; rewarding employees for the achievement of certain
performance goals that may be attached to the incentives; and further aligning
the interests of employees with those of Dominion Resources, Inc. shareholders.
Definitions
. As used in the Plan, the following terms have the meanings indicated:

 a.  ''Act'' means the Securities Exchange Act of 1934, as amended.
 b.  ''Applicable Withholding Taxes'' means the aggregate amount of federal,
     state and local income and payroll taxes that an Employer is required to
     withhold in connection with any Performance Grant, any lapse of
     restrictions on Restricted Stock, dividends paid on Restricted Stock, any
     grant of Goal-Based Stock, or any exercise of a Nonstatutory Stock Option
     or Stock Appreciation Right.
 c.  ''Change of Control'' means the occurrence of any of the following events:
      i.   any person, including a ''group'' as defined in Section 13(d)(3) of
           the Act becomes the owner or beneficial owner of Dominion securities
           having 20% or more of the combined voting power of the then
           outstanding Dominion securities that may be cast for the election of
           Dominion's directors (other than as a result of an issuance of
           securities initiated by Dominion, or open market purchases approved
           by the Dominion Board, as long as the majority of the Dominion Board
           approving the purchases is also the majority at the time the
           purchases are made);
      ii.  as the direct or indirect result of, or in connection with, a cash
           tender or exchange offer, a merger or other business combination, a
           sale of assets, a contested election, or any combination of these
           transactions, the persons who were directors of Dominion before the
           transactions cease to constitute a majority of the Dominion Board, or
           any successor's board, within two years of the last of the
           transactions; or
     
            
     
      iii. with respect to a particular Participant, an event occurs with
           respect to the Employer that employs that Participant such that,
           after the event, the Employer is no longer a Dominion Company.

 d.  ''Code'' means the Internal Revenue Code of 1986, as amended.
 e.  ''Committee'' means the Organization, Compensation and Nominating Committee
     of the Dominion Board (or any successor Board committee designated by the
     Board to administer this plan), provided that, if any member of the
     Organization, Compensation and Nominating Committee does not qualify as
     both an outside director for purposes of Code section 162(m) and a
     non-employee director for purposes of Rule 16b-3, the remaining members of
     the committee (but not less than two members) shall be constituted as a
     subcommittee to act as the Committee for purposes of the Plan.
 f.  ''Company Stock'' means common stock of Dominion. In the event of a change
     in the capital structure of Dominion (as provided in Section 15), the
     shares resulting from the change shall be deemed to be Company Stock within
     the meaning of the Plan.
 g.  ''Date of Grant'' means the date on which the Committee grants an Incentive
     Award.
 h.  ''Disability'' or ''Disabled'' means, as to an Incentive Stock Option, a
     Disability within the meaning of Code section 22(e)(3). As to all other
     Incentive Awards, the Committee shall determine whether a Disability exists
     and the determination shall be conclusive.
 i.  ''Dominion Company'' means Consolidated Natural Gas, Inc., Virginia
     Electric and Power Company, Dominion Capital, Inc., Dominion Energy, Inc.,
     Dominion Resources Services, Inc., or another corporation in which Dominion
     owns stock possessing at least 50% of the combined voting power of all
     classes of stock or which is in a chain of corporations with Dominion in
     which stock possessing at least 50% of the combined voting power of all
     classes of stock is owned by one or more other corporations in the chain.
 j.  ''Dominion'' means Dominion Resources, Inc.
 k.  ''Dominion Board'' means the Board of Directors of Dominion Resources, Inc.
 l.  ''Employer'' means Dominion and each Dominion Company that employs one or
     more Participants.
 m.  ''Fair Market Value'' means the average of the high and low prices of a
     share of Company Stock, as reported by Bloomberg or other financial
     reporting service selected by the Company, as of the last day on which
     Company Stock is traded preceding the Date of Grant or preceding any other
     date for which the value of Company Stock must be determined under the
     Plan.

      

     2

 n.  ''Goal-Based Stock'' means Company Stock awarded when performance goals are
     achieved pursuant to an award as provided in Section 8.
 o.  ''Incentive Award'' means, collectively, a Performance Grant or the award
     of Restricted Stock, Goal-Based Stock, Option or Stock Appreciation Right
     under the Plan.
 p.  ''Incentive Stock Option'' means an Option intended to meet the
     requirements of, and qualify for favorable federal income tax treatment
     under, Code section 422.
 q.  ''Mature Shares'' means shares of Company Stock for which the holder
     thereof has good title, free and clear of all liens and encumbrances and
     which the holder has held for at least six months.
 r.  ''Nonstatutory Stock Option'' means an Option that does not meet the
     requirements of Code section 422, or, even if meeting the requirements of
     Code section 422, is not intended to be an Incentive Stock Option and is so
     designated.
 s.  ''Option'' means a right to purchase Company Stock granted under the Plan,
     at a price determined in accordance with the Plan.
 t.  ''Participant'' means any employee of Dominion or a Dominion Company who
     receives an Incentive Award under the Plan.
 u.  ''Performance Criteria'' means the performance of Dominion or any
     subsidiary, division, business unit or individual using one of the
     following measures, either on an operating or GAAP basis where applicable,
     and including measuring the performance of any of the following relative to
     a defined peer group of companies: total shareholder return; earnings
     (including on a per share basis); earnings growth rate (including on a per
     share basis); profitability; return on equity; return on capital; cash
     flow, including free cash flow; cost savings under the Six Sigma
     discipline, or other cost savings or process improvement goals; and capital
     expenditures.
 v.  ''Performance Goal'' means an objectively determinable performance goal
     established by the Committee with respect to a given Performance Grant or
     grant of Restricted Stock that relates to one or more Performance Criteria.
 w.  ''Performance Grant'' means an Incentive Award made pursuant to Section 6.
 x.  ''Plan Year'' means January 1 to December 31.

      

     3

 y.  ''Restricted Stock'' means Company Stock awarded upon the terms and subject
     to the restrictions set forth in Section 7.
 z.  ''Rule 16b-3'' means Rule 16b-3 of the Securities and Exchange Commission
     promulgated under the Act. A reference in the Plan to Rule 16b-3 shall
     include a reference to any corresponding rule (or number redesignation) of
     any amendments to Rule 16b-3 enacted after the effective date of the Plan's
     adoption.
 aa. "Stock Appreciation Right" means a right to receive Company Stock or cash
     from the Company granted under Section 10.
 ab. ''Taxable Year'' means the fiscal period used by Dominion for reporting
     taxes on income under the Code.

3.  General.

The following types of Incentive Awards may be granted under the Plan:
Performance Grants, Restricted Stock, Goal-Based Stock, Options, or Stock
Appreciation Rights. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options.



4.  Stock

.



 a. Subject to Section 15 of the Plan, there shall be reserved for issuance
    under the Plan an aggregate of fifteen million (15,000,000) shares of
    Company Stock, which shall be authorized but unissued shares. All of the
    shares of Company Stock that may be issued under this Plan may be issued
    upon the exercise of Options that qualify as Incentive Stock Options. No
    more than five million (5,000,000) shares may be issued as Restricted Stock,
    Goal-Based Stock or Performance Grants, provided that any shares of
    Restricted Stock, Goal-Based Stock or shares that are issuable under
    Performance Grants that are forfeited shall not count against this limit. No
    more than one million five hundred thousand (1,500,000) shares may be
    allocated to the Incentive Awards, including the maximum amounts payable
    under a Performance Grant, that are granted to any individual Participant
    during any single Taxable Year.
 b. Shares allocable to Options, Restricted Stock or portions thereof granted
    under the Plan that expire, are forfeited, or otherwise terminate
    unexercised may again be subjected to an Incentive Award under the Plan. Any
    shares covered by a Stock Appreciation Right shall be counted as used only
    to the extent shares are actually issued to the Participant when the Stock
    Appreciation Right is exercised. The Committee is expressly authorized to
    make an Incentive Award to a Participant conditioned upon the surrender for
    cancellation of an Option granted under an existing Incentive Award,
    provided that, without prior shareholder approval, the Committees are
    expressly prohibited from repricing an Option if the exercise price of the
    new Option would be less than the exercise price of the Option under the
    existing Incentive Award surrendered for cancellation. In addition, any
    shares of Company Stock exchanged by a Participant as full or partial
    payment to the Company of the exercise price under an Option, any shares
    retained by the Company in satisfaction of a Participant's obligations to
    pay Applicable Withholding Taxes with respect to any Incentive Award and any
    shares of Company stock covered by an Incentive Award that is settled in
    cash shall be added to the shares available for Incentive Awards under the
    Plan. Reload Options issued on the exercise of an Option or otherwise are
    expressly prohibited.

     

    4

 c. Upon approval of the Plan by shareholders, no additional grants of incentive
    awards may be made under the Dominion Resources, Inc. Incentive Compensation
    Plan or under the Dominion Resources, Inc. Leadership Stock Option Plan for
    Salaried Employees. At that time, all outstanding obligations under the
    Dominion Resources, Inc. Incentive Compensation Plan for payments of Company
    Stock, including Company Stock from reinvested dividends, related to the
    Dominion Resources, Inc. Executives' Deferred Compensation Plan shall be
    assumed by the Plan and shall be treated for purposes of Section 4(a) based
    on the nature of the original award.

5.  Eligibility

.



 a. All present and future employees of Dominion or a Dominion Company (whether
    now existing or hereafter created or acquired) whom the Committee determines
    to have contributed or who can be expected to contribute significantly to
    Dominion or a Dominion Company shall be eligible to receive Incentive Awards
    under the Plan. The Committee shall have the power and complete discretion,
    as provided in Section 16, to select eligible employees to receive Incentive
    Awards and to determine for each employee the nature of the award and the
    terms and conditions of each Incentive Award.
 b. The grant of an Incentive Award shall not obligate an Employer to pay an
    employee any particular amount of remuneration, to continue the employment
    of the employee after the grant or to make further grants to the employee at
    any time thereafter.

6.  Performance Grants

.



 a. Each Performance Grant shall contain the Performance Goals for the award,
    including the Performance Criteria, the target and maximum amounts payable
    and any other terms and conditions as are applicable to the Performance
    Grant. The terms of a Performance Grant may be set in an annual bonus plan
    or other similar document. Each Performance Grant shall be granted and
    administered to comply with the requirements of Code section 162(m). The
    aggregate maximum cash amount payable under the Plan to any Participant in
    any Plan Year shall not exceed 0.5% of Dominion's consolidated operating
    income, before taxes and interest, as reported on its annual financial
    statements for the prior Plan Year. In the event of any conflict between a
    Performance Grant and the Plan, the terms of the Plan shall govern.
 b. The Committee shall establish the Performance Goals for Performance Grants.
    The Committee shall determine the extent to which any Performance Criteria
    shall be used and weighted in determining Performance Grants. The Committee
    may vary the Performance Criteria, Performance Goals and weightings from
    Participant to Participant, Performance Grant to Performance Grant and Plan
    Year to Plan Year. The Committee may increase, but not decrease, any
    Performance Goal during a Plan Year.

     

    5

 c. The Committee shall establish for each Performance Grant the amount of cash
    or Company Stock payable at specified levels of performance, based on the
    Performance Goal for each Performance Criteria. Any Performance Grant shall
    be made not later than 90 days after the start of the period for which the
    Performance Grant relates and shall be made prior to the completion of 25%
    of the period. All determinations regarding the achievement of any
    Performance Goals will be made by the Committee. The Committee may not
    increase during a Plan Year the amount of cash or Common Stock that would
    otherwise be payable upon achievement of the Performance Goal or Goals but
    may reduce or eliminate the payments as provided in a Performance Grant.
 d. The actual payments to a Participant under a Performance Grant will be
    calculated by applying the achievement of a Performance Criteria to the
    Performance Goal as established in the Performance Grant. All calculations
    of actual payments shall be made by the Committee and the Committee shall
    certify in writing the extent, if any, to which the Performance Goals have
    been met.
 e. Performance Grants will be paid in cash, Company Stock or both, at the time
    or times as are provided in the Performance Grant. A Performance Grant
    payable in cash may allow a Participant to elect to receive a payment in
    Company Stock that has a greater Fair Market Value than the cash award, and
    the Performance Grant may impose restrictions on the Company Stock issued
    under the election.
 f. Nothing contained in the Plan will be deemed in any way to limit or restrict
    any Employer or the Committee from making any award or payment to any person
    under any other plan, arrangement or understanding, whether now existing or
    hereafter in effect.
 g. A Participant who receives a Performance Grant payable in Company Stock
    shall have no rights as a shareholder until the Company Stock is issued
    pursuant to the terms of the Performance Grant. The Company Stock may be
    issued without cash consideration.
 h. A Participant's interest in a Performance Grant may not be sold, assigned,
    transferred, pledged, hypothecated, or otherwise encumbered.
 i. Whenever payments under a Performance Grant are to be made in cash, the
    Employer will withhold therefrom an amount sufficient to satisfy any
    Applicable Withholding Taxes. Each Participant shall agree as a condition of
    receiving a Performance Grant payable in the form of Company Stock, to pay
    to the Employer, or make arrangements satisfactory to the Employer regarding
    the payment to the Employer of, Applicable Withholding Taxes. Until the
    amount has been paid or arrangements satisfactory to the Employer have been
    made, no stock certificate shall be issued to the Participant. As an
    alternative to making a cash payment to the Employer to satisfy Applicable
    Withholding Taxes, if the Performance Grant so provides, the Participant may
    elect to have the Employer retain that number of shares of Company Stock
    (valued at their Fair Market Value) that would satisfy all or a specified
    portion of the Applicable Withholding Taxes.

 

6

7.  Restricted Stock Awards

.



 a. The Committee may make grants of Restricted Stock to Participants. Whenever
    the Committee deems it appropriate to grant Restricted Stock, notice shall
    be given to the Participant stating the number of shares of Restricted Stock
    granted and the terms and conditions to which the Restricted Stock is
    subject. This notice shall be the Grant Agreement between the Employer and
    the Participant. Restricted Stock may be awarded by the Committee in its
    discretion without cash consideration.
 b. The Committee shall establish as to each award of Restricted Stock the terms
    and conditions upon which the restrictions set forth in paragraph (c) below
    shall lapse. Restrictions conditioned on employment and the passage of time
    shall not expire less than three years from the Date of Grant of the
    Restricted Stock except that up to one million (1,000,000) shares of
    Restricted Stock may be granted with a restriction of no less than one year.
    Restrictions conditioned on the achievement of Performance Goals or other
    performance conditions shall not expire less than one year from the Date of
    Grant. Notwithstanding the foregoing, the Committee may in its discretion,
    and without limitation, provide that restrictions will expire as a result of
    the Disability, death or retirement of the Participant or the occurrence of
    a Change in Control. The terms and conditions may include the achievement of
    a Performance Goal, which shall be governed by the provisions of Section 6
    to the extent that the award is intended to comply with the requirements of
    Code section 162(m).
 c. No shares of Restricted Stock may be sold, assigned, transferred, pledged,
    hypothecated, or otherwise encumbered or disposed of until the restrictions
    on the shares as set forth in the Participant's Grant Agreement have lapsed
    or been removed.
 d. Upon the acceptance by a Participant of an award of Restricted Stock, the
    Participant shall, subject to the restrictions set forth in paragraph (c)
    above, have all the rights of a shareholder with respect to the shares of
    Restricted Stock, including, but not limited to, the right to vote the
    shares of Restricted Stock and the right to receive all dividends and other
    distributions paid thereon. Certificates representing Restricted Stock shall
    be held by Dominion until the restrictions lapse and upon request the
    Participant shall provide Dominion with appropriate stock powers endorsed in
    blank.
 e. Each Participant shall agree at the time his or her Restricted Stock is
    granted, and as a condition thereof, to pay to the Employer, or make
    arrangements satisfactory to the Employer regarding the payment to the
    Employer of, Applicable Withholding Taxes. Until the amount has been paid or
    arrangements satisfactory to the Employer have been made, no stock
    certificate free of a legend reflecting the restrictions set forth in
    paragraph (b) above shall be issued to the Participant. As an alternative to
    making a cash payment to the Employer to satisfy Applicable Withholding
    Taxes, if the grant so provides, the Participant may elect to have the
    Employer retain that number of shares of Company Stock (valued at their Fair
    Market Value) that would satisfy all or a specified portion of the
    Applicable Withholding Taxes.

     

    7

 f. To the extent authorized by the Committee, a Participant may elect to not
    receive all or a portion of an annual cash incentive plan award and instead
    receive Restricted Stock in place of the designated cash award. The
    Committee shall determine which cash incentive plan awards are eligible for
    this election. The Committee may coordinate eligibility for the election
    with any share ownership guideline applicable to a Participant. The
    following provisions shall apply if an election is made under this paragraph
    (f).

 i.  On the date the designated Incentive Award would otherwise be received, the
     Company shall issue Restricted Stock to the Participant in an amount equal
     to a predesignated percentage of the designated Incentive Award. The
     Restricted Stock will be valued based on the Fair Market Value of Company
     Stock.
 ii. The restrictions on the Restricted Stock will lapse and the Restricted
     Stock will vest on the third anniversary of the date of grant of the
     Restricted Stock. The restrictions shall also lapse on the earlier of the
     Participant's death, disability or upon a Change of Control.

8.  Goal-Based Stock Awards

.



 a. The Committee may make grants of Goal-Based Stock to Participants. Whenever
    the Committee deems it appropriate to grant Goal-Based Stock, notice shall
    be given to the Participant stating the number of shares of Goal-Based Stock
    granted and the terms and conditions to which the Goal-Based Stock is
    subject. This notice shall be the grant agreement between the Employer and
    the Participant.
 b. Goal-Based Stock may be issued pursuant to the Plan from time to time by the
    Committee when performance criteria established by the Committee have been
    achieved and certified by the Committee.
 c. The Committee shall establish the performance criteria for an award of
    Goal-Based Stock. More than one award of Goal-Based Stock may be established
    by the Committee for a Participant and the awards may operate concurrently
    or for varied periods of time. Goal-Based Stock will be issued only subject
    to the award and the Plan and consistent with meeting the goal or goals set
    by the Committee in the award. A Participant shall have no rights as a
    shareholder until the Committee has certified that the performance
    objectives of the Goal-Based Stock award have been met and the Goal-Based
    Stock is issued. Goal-Based Stock may be issued without cash consideration.
 d. A Participant's interest in a Goal-Based Stock award may not be sold,
    assigned, transferred, pledged, hypothecated, or otherwise encumbered.

     

    8

 e. The Committee may at any time, in its sole discretion, remove or revise any
    and all performance criteria for an award of Goal-Based Stock.
 f. Each Participant shall agree at the time of receiving an award of Goal-Based
    Stock, and as a condition thereof, to pay to the Employer, or make
    arrangements satisfactory to the Employer regarding the payment to the
    Employer of, Applicable Withholding Taxes. Until the amount has been paid or
    arrangements satisfactory to the Employer have been made, no stock
    certificate shall be issued to the Participant. As an alternative to making
    a cash payment to the Employer to satisfy Applicable Withholding Taxes, if
    the grant so provides, the Participant may elect to have the Employer retain
    that number of shares of Company Stock (valued at their Fair Market Value)
    that would satisfy all or a specified portion of the Applicable Withholding
    Taxes.

9.  Stock Options

.



(a) The Committee may make grants of Options to Participants. Whenever the
Committee deems it appropriate to grant Options, notice shall be given to the
Participant stating the number of shares for which Options are granted, the
Option price per share, whether the Options are Incentive Stock Options or
Nonstatutory Stock Options, the extent, if any, to which associated Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject. This notice shall be the stock option
agreement.

(b) The exercise price of shares of Company Stock covered by an Option shall be
not less than 100% of the Fair Market Value of the shares on the Date of Grant,
except as provided in Section 15.

(c) Options may be exercised in whole or in part at the times as may be
specified by the Committee in the Participant's stock option agreement; provided
that no Option may be exercised after the expiration of eight (8) years from the
Date of Grant and provided that the exercise provisions for Incentive Stock
Options shall in all events not be more liberal than the following provisions:

(i) No Incentive Stock Option may be exercised after the first to occur of (x)
eight years from the Date of Grant, (y) three months following the date of the
Participant's retirement or termination of employment with all Employers for
reasons other than Disability or death, or (z) one year following the date of
the Participant's termination of employment on account of Disability or death.

(ii) An Incentive Stock Option by its terms shall be exercisable in any calendar
year only to the extent that the aggregate Fair Market Value (determined at the
Date of Grant) of the Company Stock with respect to which Incentive Stock
Options are exercisable for the first time during the calendar year does not
exceed $100,000 (the ''Limitation Amount''). Incentive Stock Options granted
under the Plan and all other plans of any Employer shall be aggregated for
purposes of determining whether the Limitation Amount has been exceeded. The
Committee may impose any conditions as it deems appropriate on an Incentive
Stock Option to ensure that the foregoing requirement is met. If Incentive Stock
Options that first become exercisable in a calendar year exceed the Limitation
Amount, the excess Options will be treated as Nonstatutory Stock Options to the
extent permitted by law.

 

9

10.  Stock Appreciation Rights

.



 a. Whenever the Committee deems it appropriate, Stock Appreciation Rights may
    be granted in connection with all or any part of an Option to a Participant
    or in a separate Incentive Award.
 b. The following provisions apply to all Stock Appreciation Rights that are not
    granted in connection with Options:

 i.  Stock Appreciation Rights shall entitle the Participant, upon exercise of
     all or any part of the Stock Appreciation Rights, to receive in exchange
     from the Company an amount equal to the excess of (x) the Fair Market Value
     on the date of exercise of the Company Stock covered by the surrendered
     Stock Appreciation Right over (y) the Fair Market Value of the Company
     Stock on the Date of Grant of the Stock Appreciation Right. The Committee
     may limit the amount that the Participant will be entitled to receive upon
     exercise of Stock Appreciation Rights. The Committee may not revise or
     amend a Stock Appreciation Right to reduce the Fair Market Value of Company
     Stock on the Date of Grant, except as provided in Section 15.
 ii. A Stock Appreciation Right may only be exercised at a time when the Fair
     Market Value of the Company Stock covered by the Stock Appreciation Right
     exceeds the Fair Market Value of the Company Stock on the Date of Grant of
     the Stock Appreciation Right.

c    The following provisions apply to all Stock Appreciation Rights that are
granted in connection with Options:

 i.   Stock Appreciation Rights shall entitle the Participant, upon exercise of
      all or any part of the Stock Appreciation Rights, to surrender to the
      Company unexercised that portion of the underlying Option relating to the
      same number of shares of Company Stock as is covered by the Stock
      Appreciation Rights (or the portion of the Stock Appreciation Rights so
      exercised) and to receive in exchange from the Company an amount equal to
      the excess of (x) the Fair Market Value on the date of exercise of the
      Company Stock covered by the surrendered portion of the underlying Option
      over (y) the exercise price of the Company Stock covered by the
      surrendered portion of the underlying Option. The Committee may limit the
      amount that the Participant will be entitled to receive upon exercise of
      Stock Appreciation Rights.
 ii.  Upon the exercise of a Stock Appreciation Right and surrender of the
      related portion of the underlying Option, the Option, to the extent
      surrendered, shall not thereafter be exercisable.

       

      10

 iii. Subject to any further conditions upon exercise imposed by the Committee,
      a Stock Appreciation Right shall be exercisable only to the extent that
      the related Option is exercisable and a Stock Appreciation Right shall
      expire no later than the date on which the related Option expires.
 iv.  The Stock Appreciation Right is only transferable when the related Options
      are otherwise transferable.
 v.   A Stock Appreciation Right may only be exercised at a time when the Fair
      Market Value of the Company Stock covered by the Stock Appreciation Right
      exceeds the exercise price of the Company Stock covered by the underlying
      Option.

d    The manner in which the Company's obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Incentive Award. The Incentive Award may provide for
payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised. Shares of Company Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

11.  Method of Exercise of Options and Stock Appreciation Rights

.



 a. Options and Stock Appreciation Rights may be exercised by the Participant
    giving written notice of the exercise to the Employer, stating the number of
    shares the Participant has elected to purchase under the Option or the
    number of Stock Appreciation Rights the Participant has elected to exercise.
    In the case of the purchase of shares under an Option, the notice shall be
    effective only if accompanied by the exercise price in full in cash;
    provided, however, that if the terms of an Option so permit, the Participant
    may (i) deliver a properly executed exercise notice together with
    irrevocable instructions to a broker to deliver promptly to the Employer,
    from the sale or loan proceeds with respect to the sale of Company Stock or
    a loan secured by Company Stock, the amount necessary to pay the exercise
    price and, if required by the terms of the Option, Applicable Withholding
    Taxes, (ii) deliver Mature Shares (valued at their Fair Market Value) in
    satisfaction of all or any part of the exercise price, or (iii) use any
    other methods of payment as the Committee, at its discretion, deems
    appropriate.
 b. Dominion may place on any certificate representing Company Stock issued upon
    the exercise of an Option or Stock Appreciation Right any legend deemed
    desirable by the Dominion's counsel to comply with federal or state
    securities laws, and Dominion may require a customary written indication of
    the Participant's investment intent. Until the Participant has made any
    required payment, including any Applicable Withholding Taxes, and has had
    issued a certificate for the shares of Company Stock acquired, he or she
    shall possess no shareholder rights with respect to the shares.

     

    11

 c. Each Participant shall agree as a condition of the exercise of an Option or
    Stock Appreciation Right to pay to the Employer, or make arrangements
    satisfactory to the Employer regarding the payment to the Employer of,
    Applicable Withholding Taxes. Until the amount has been paid or arrangements
    satisfactory to the Employer have been made, no stock certificate shall be
    issued upon the exercise of an Option.
 d. As an alternative to making a cash payment to the Employer to satisfy
    Applicable Withholding Taxes, if the Option or Stock Appreciation Rights
    agreement so provides, the Participant may elect to to have the Employer
    retain that number of shares of Company Stock (valued at their Fair Market
    Value) that would satisfy all or a specified portion of the Applicable
    Withholding Taxes. The shares of Company Stock retained may not exceed the
    amount of the Applicable Withholding Taxes.

12.  Transferability of Options and Stock Appreciation Rights.

Nonstatutory Stock Options and Stock Appreciation Rights may be transferable by
a Participant and exercisable by a person other than the Participant, but only
to the extent specifically provided in the Incentive Award. Incentive Stock
Options, by their terms, shall not be transferable except by will or by the laws
of descent and distribution and shall be exercisable, during the Participant's
lifetime, only by the Participant.



13.  Effective Date of the Plan.

The effective date of the Plan is May 1, 2005, subject to approval by the
affirmative vote of the holders of a majority of the votes cast at the 2005
Annual Meeting of Dominion's shareholders. Until (i) the Plan has been approved
by Dominion's shareholders, and (ii) the requirements of any applicable Federal
or State securities laws have been met, no Restricted Stock or Goal-Based Stock
shall be awarded that is not contingent on these events and no Option granted
shall be exercisable.



14.  Termination, Modification, Change.

If not sooner terminated by the Dominion Board, this Plan shall terminate at the
close of business on the date after the 2011 Annual Meeting of shareholders of
Dominion. No Incentive Awards shall be made under the Plan after its
termination. The Dominion Board may amend or terminate the Plan in any respects
as it shall deem advisable; provided that, if and to the extent required by the
Code, no change shall be made that increases the total number of shares of
Company Stock reserved for issuance pursuant to Incentive Awards granted under
the Plan (except pursuant to Section 15), materially modifies the requirements
as to eligibility for participation in the Plan, or materially increases the
benefits accruing to Participants under the Plan, unless the change is
authorized by the shareholders of Dominion. Notwithstanding the foregoing, the
Dominion Board may unilaterally amend the Plan and Incentive Awards with respect
to Participants as it deems appropriate to ensure compliance with Rule 16b-3 and
to cause Incentive Stock Options and Performance Grants to meet the requirements
of the Code and regulations thereunder. Except as provided in the preceding
sentence, a termination or amendment of the Plan shall not, without the consent
of the Participant, adversely affect a Participant's rights under an Incentive
Award previously granted to him or her.



 

12

15.  Change in Capital Structure.

 a. In the event of a stock dividend, stock split or combination of shares,
    recapitalization or merger in which Dominion is the surviving corporation or
    other change in Dominion's capital stock (including, but not limited to, the
    creation or issuance to shareholders generally of rights, options or
    warrants for the purchase of common stock or preferred stock of Dominion),
    the number and kind of shares of stock or securities of Dominion to be
    subject to the Plan and to Options and Stock Appreciation Rights then
    outstanding or to be granted thereunder, the maximum number of shares or
    securities which may be delivered under the Plan (including the maximum
    limit on Incentive Stock Options, Incentive Awards, Restricted Stock,
    Goal-Based Stock and Performance Grants under Section 4), the maximum number
    of shares or securities that can be granted to an individual Participant
    under Section 4, the exercise price of Options, the initial Fair Market
    Value of Company Stock under Stock Appreciation Rights, the terms of
    Incentive Awards and other relevant provisions shall be appropriately
    adjusted by the Committee, whose determination shall be binding on all
    persons. If the adjustment would produce fractional shares with respect to
    any unexercised Option or Stock Appreciation Right, the Committee may adjust
    appropriately the number of shares covered by the Option or Stock
    Appreciation Right so as to eliminate the fractional shares.
 b. If Dominion is a party to a consolidation or a merger in which Dominion is
    not the surviving corporation, a transaction that results in the acquisition
    of substantially all of Dominion's outstanding stock by a single person or
    entity, or a sale or transfer of substantially all of Dominion's assets or
    if a Change of Control as defined in Section 2(c)(i) or (ii) otherwise
    occurs (a "Corporate Event"), then the Committee may take any actions with
    respect to outstanding Incentive Awards as the Committee deems appropriate.
 c. Notwithstanding anything in the Plan to the contrary, the Committee may take
    the foregoing actions without the consent of any Participant, and the
    Committee's determination shall be conclusive and binding on all persons for
    all purposes.

16.  Administration of the Plan.

 a. The Plan shall be administered by the Committee. Subject to the express
    provisions and limitations set forth in this Plan, the Committee shall be
    authorized and empowered to do all things necessary or desirable, in its
    sole discretion, in connection with the administration of this Plan,
    including, without limitation, the following:

 i.    to prescribe, amend and rescind policies relating to this Plan, and to
       interpret the Plan, including defining terms not otherwise defined;
 ii.   to determine which persons will be Participants, to which of the
       Participants, if any, Incentive Awards shall be granted hereunder and the
       timing of any Incentive Awards;
 iii.  to grant Incentive Awards to Participants and determine the terms and
       conditions thereof, including the number of shares of Company Stock
       subject to Incentive Awards and the exercise or purchase price of the
       shares of Company Stock and the circumstances under which Incentive
       Awards become exercisable or vested or are forfeited or expire, which
       terms may but need not be conditioned upon the passage of time, continued
       employment, the satisfaction of Performance Goals, the occurrence of
       certain events, or other factors;

        

       13

 iv.   to establish or verify the extent of satisfaction of any Performance
       Goals or other conditions applicable to the grant, issuance,
       exercisability, vesting and/or ability to retain any Incentive Award;
 v.    to prescribe and amend the terms of the award agreements or other
       documents evidencing Incentive Awards made under this Plan (which need
       not be identical);
 vi.   to determine whether, and the extent to which, adjustments are required
       pursuant to Section 15;
 vii.  to interpret and construe this Plan, any policies under this Plan and the
       terms and conditions of any Incentive Award granted hereunder, and to
       make exceptions to any provisions for the benefit of the Company;
 viii. to delegate any portion of its authority under the Plan to make Incentive
       Awards to an executive officer of Dominion, subject to any conditions
       that the Committee may establish, and
 ix.   to make all other determinations deemed necessary or advisable for the
       administration of this Plan.

Notwithstanding the foregoing, no ''tandem stock options'' (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options. The Committee shall have the power to amend the terms of previously
granted Incentive Awards that were granted by that Committee so long as the
terms as amended are consistent with the terms of the Plan and provided that the
consent of the Participant is obtained with respect to any amendment that would
be detrimental to him or her, except that the consent will not be required if
the amendment is for the purpose of complying with Rule 16b-3, Code section 409A
or any other section or requirement of the Code applicable to the Incentive
Award.

b.   The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

c.   A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

14

d.   The Committee may delegate the administration of the Plan to an officer or
officers of the Company, and the administrator(s) may have the authority to
execute and distribute agreements or other documents evidencing or relating to
Incentive Awards granted by the Committee under this Plan, to maintain records
relating to the grant, vesting, exercise, forfeiture or expiration of Incentive
Awards, to process or oversee the issuance of shares of Company Stock upon the
exercise, vesting and/or settlement of an Incentive Award, to interpret the
terms of Incentive Awards and to take any other actions as the Committee may
specify, provided that in no case shall any administrator be authorized to grant
Incentive Awards under the Plan. Any action by an administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and references in this Plan to the Committee shall include any
administrator, provided that the actions and interpretations of any
administrator shall be subject to review and approval, disapproval or
modification by the Committee.

17.  Notice.

All notices and other communications required or permitted to be given under
this Plan shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed first class, postage prepaid, as follows (a) if
to Dominion-at the principal business address of Dominion to the attention of
the Corporate Secretary of Dominion; and (b) if to any Participant-at the last
address of the Participant known to the sender at the time the notice or other
communication is sent.



18.  Interpretation.

The Plan is intended to operate in compliance with the provisions of Securities
and Exchange Commission Rule 16b-3 and to facilitate compliance with, and
optimize the benefits from, Code section 162(m) and Code section 409A. The terms
of this Plan are subject to all present and future regulations and rulings of
the Secretary of the Treasury of the United States or his or her delegate
relating to the qualification of Incentive Stock Options under the Code. If any
provision of the Plan conflicts with any such regulation or ruling, then that
provision of the Plan shall be void and of no effect. The terms of this Plan
shall be governed by the laws of the Commonwealth of Virginia.



15

 